DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21 – 40 are currently pending.
The abstract submitted on 08/10/2022 is accepted.
The oath submitted on 08/10/2022 is accepted.
The drawings submitted on 08/10/2022 are accepted.
The IDS submitted on 09/13/2022 has been considered.
No foreign priority has been claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16, 20 of U.S. Patent No. 11,457,508 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an obvious variant of the patented invention (see table below).
Application 17/885316
Patent 11457508 B2
21. An apparatus, comprising: a processor configured to cause a first wireless device to:
 1.  An apparatus, comprising: a processor configured to cause a first wireless device to:
subdivide an identifier into a first portion of the identifier and a second portion of the identifier;
subdivide an identifier into a first portion of the identifier and a second portion of the identifier;
transmit a sequence, including the first portion of the identifier, to a second wireless device;
transmit a synchronization preamble, including the first portion of the identifier, to a second wireless device;
generate a payload, including a non-offloaded part of the second portion of the identifier;
generate a payload, including a non-offloaded part of the second portion of the identifier;
select, based on an offloaded part of the second portion of the identifier, a resource from a plurality of available resources,
select, based on an offloaded part of the second portion of the identifier, a resource from a plurality of available resources,
wherein the resource comprises an implicit indication of the offloaded part of the second portion of the identifier; and
wherein the resource comprises an implicit indication of the offloaded part of the second portion of the identifier; and
transmit the payload on the resource to the second wireless device, wherein the payload and the implicit indication of the offloaded part of the second portion of the identifier are useable to determine the second portion of identifier.
transmit the payload on the resource to the second wireless device, wherein the payload and the implicit indication of the offloaded part of the second portion of the identifier are useable to determine the second portion of identifier.
21. An apparatus, comprising: a processor configured to cause a first wireless device to:
16. A user equipment device (UE) comprising: a radio; and a processor operably coupled to the radio and configured to cause the UE to:
subdivide an identifier into a first portion of the identifier and a second portion of the identifier;
subdivide an identifier into a first portion of the identifier and a second portion of the identifier;
transmit a sequence, including the first portion of the identifier, to a second wireless device;
transmit a synchronization preamble, including the first portion of the identifier, to a second UE;
generate a payload, including a non-offloaded part of the second portion of the identifier;
generate a payload, including a non-offloaded part of the second portion of the identifier;
select, based on an offloaded part of the second portion of the identifier, a resource from a plurality of available resources,
select, based on an offloaded part of the second portion of the identifier, a resource from a plurality of available resources,
wherein the resource comprises an implicit indication of the offloaded part of the second portion of the identifier; and
wherein the resource comprises an implicit indication of the offloaded part of the second portion of the identifier; and
transmit the payload on the resource to the second wireless device, wherein the payload and the implicit indication of the offloaded part of the second portion of the identifier are useable to determine the second portion of identifier.
transmit the payload on the resource to the second UE, wherein the payload and the implicit indication of the offloaded part of the second portion of the identifier are useable to determine the second portion of identifier.
22. the identifier includes a receiver identifier.
2. the identifier includes a receiver identifier.
23. the identifier includes an initiator identifier.
3. the identifier includes an initiator identifier.
24. the resource is selected further based on a frame number.
4. the resource is selected further based on a frame number.
25. the resource is selected further based on a value of prior known information.
5. the resource is selected further based on a value of prior known information.
26. the payload includes at least one bit that is not part of the identifier, wherein the resource comprises an implicit indication of the at least one bit that is not part of the identifier.
6. the payload includes at least one bit that is not part of the identifier, wherein the resource comprises an implicit indication of the at least one bit that is not part of the identifier.
27. A second wireless device, comprising: a radio; and a processor configured to cause the second wireless device to:
7. An apparatus, comprising: a processor configured to cause a second wireless device to:
receive a synchronization preamble, including a first portion of an identifier, from a first wireless device;
receive a synchronization preamble, including a first portion of an identifier, from a first wireless device;
determine at least one resource to monitor during a subsequent time window, wherein the at least one resource is selected from a plurality of available resources;
determine at least one resource to monitor during a subsequent time window, wherein the at least one resource is selected from a plurality of available resources;
receive a message on a first resource of the at least one resource during the subsequent time window,
receive a message on a first resource of the at least one resource during the subsequent time window,
wherein the message includes a non-offloaded part of a second portion of the identifier;
wherein the message includes a non-offloaded part of a second portion of the identifier;
determine an offloaded part of the second portion of the identifier based at least in part on an identity of the first resource,
determine an offloaded part of the second portion of the identifier based at least in part on an identity of the first resource,
wherein the offloaded part of the second portion of the identifier is not explicitly included in the message; and
wherein the offloaded part of the second portion of the identifier is not explicitly included in the message; and
determine a complete identifier, wherein the complete identifier includes the non- offloaded part of the second portion of the identifier and the offloaded part of the second portion of the identifier.
determine a complete identifier, wherein the complete identifier includes the non-offloaded part of the second portion of the identifier and the offloaded part of the second portion of the identifier.
28. the synchronization preamble is received during a synchronization preamble window, wherein the message includes a device to device discovery message.
8. the synchronization preamble is received during a synchronization preamble window, wherein the message includes a device to device discovery message
29. the synchronization preamble indicates at least one of: identification information for the first wireless device; identification information for the second wireless device; or a common presence identifier.
 9. the synchronization preamble indicates at least one of: identification information for the first wireless device; identification information for the second wireless device; or a common presence identifier.
30. the at least one resource includes only the first resource.
10. the at least one resource includes only the first resource.
31. the first resource comprises a single subcarrier associated with the identifier.
13. the first resource comprises a single subcarrier associated with the identifier.
32. the identifier is a recipient identifier of the second wireless device.
14. the identifier is a recipient identifier of the second wireless device.
33. the identifier is a common presence identifier.
15. the identifier is a common presence identifier.
34. the synchronization preamble includes a common presence identifier, wherein the at least one resource includes all resources of the plurality of available resources.
11. the synchronization preamble includes a common presence identifier, 
wherein the at least one resource includes all resource of the plurality of available resource.
35. the identifier includes a receiver identifier.
12. the identifier includes a receiver identifier.
36. A method, comprising: 
at a second wireless device:
7. An apparatus, comprising: a processor configured to cause a second wireless device to:
receiving a synchronization preamble, including a first portion of an identifier, from a first wireless device;
receive a synchronization preamble, including a first portion of an identifier, from a first wireless device;
determining at least one resource to monitor during a subsequent time window, wherein the at least one resource is selected from a plurality of available resources;
determine at least one resource to monitor during a subsequent time window, wherein the at least one resource is selected from a plurality of available resources;
receiving a message on a first resource of the at least one resource during the subsequent time window,
receive a message on a first resource of the at least one resource during the subsequent time window,
wherein the message includes a non-offloaded part of a second portion of the identifier;
wherein the message includes a non-offloaded part of a second portion of the identifier;
determining an offloaded part of the second portion of the identifier based at least in part on an identity of the first resource,
determine an offloaded part of the second portion of the identifier based at least in part on an identity of the first resource,
wherein the offloaded part of the second portion of the identifier is not explicitly included in the message; and
wherein the offloaded part of the second portion of the identifier is not explicitly included in the message; and
determining a complete identifier, wherein the complete identifier includes the non- offloaded part of the second portion of the identifier and the offloaded part of the second portion of the identifier.
determine a complete identifier, wherein the complete identifier includes the non-offloaded part of the second portion of the identifier and the offloaded part of the second portion of the identifier.
37. the synchronization preamble is received during a synchronization preamble window, wherein the message includes a device to device discovery message.
8. the synchronization preamble is received during a synchronization preamble window, wherein the message includes a device to device discovery message.
38. the synchronization preamble indicates at least one of: identification information for the first wireless device; identification information for the second wireless device; or a common presence identifier.
9. the synchronization preamble indicates at least one of: identification information for the first wireless device; identification information for the second wireless device; or a common presence identifier.
39. the at least one resource includes only the first resource.
10. the at least one resource includes only the first resource.
40. the first resource comprises a single subcarrier associated with the identifier.
13. the first resource comprises a single subcarrier associated with the identifier.
Claim 21 recites a sequence and claim 27 recites a radio; a synchronization preamble is also known in the art as a preamble sequence and a wireless device receiving a synchronization preamble/sequence inherently uses a radio for reception, as recited in claim 16 of Patent No. 11,457,508 and therefore a sequence and a radio would have been
obvious to a person of ordinary skill in the art before the effective filing date of the invention; as it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20140254429 A1) in view of Li et al. (US 20090016353 A1).
Regarding claim 21, Wang et al. discloses an apparatus (Wang et al., FIG. 7, UE-1) comprising: a processor (Wang et al., FIG. 7, UE-1 processor 82c) configured to cause a first wireless device to: 
subdivide an identifier into a first portion of the identifier and a second portion of the identifier (Wang et al., FIG. 2, data part; [0053] the data part may use FDM, or the data part may use TDM); 
transmit a sequence, including the first portion of the identifier, to a second wireless device (Wei et al., [0053] UE1 201 initiates the D2D signaling procedure by sending Msg1 to UE2 202, where Msg1 may include a random access preamble which initiates a network entry procedure);
generate a payload, including a non-offloaded part of the second portion of the identifier (Wang et al., [0052] in the data part, some necessary information for device identification, and/or service identification, and/or parameters for D2D communication, etc. may be transmitted); 
select, based on an offloaded part of the second portion of the identifier (Wang et al., [0062] the UEs may not need to know the whole predefined set of data part resources but the eNB does need to set it aside so normal cellular communications do not interfere there [portion not sent is offloaded]), a resource from a plurality of available resources (Wang et al., [0062] since the resources for the data part map from the preamble part, the UEs may not need to know the whole predefined set of data part resources [portion that is sent is non-offloaded]), 
wherein the resource comprises an implicit indication of the offloaded part of the second portion of the identifier (Wang et al., [0052] in the data part, some necessary information for device identification, and/or service identification, and/or parameters for D2D communication, etc. may be transmitted in accordance with [0056] mapping from the preamble resource to the data resource depends on the sequence ID of the preamble part, in relation to [0075] the UE-1 determines a data resource for the data part of the discovery signal using the one-to one mapping with the preamble resource); and 
Wang et al. does not expressly disclose transmitting transmit the payload on the resource to the second wireless device, wherein the payload and the implicit indication of the offloaded part of the second portion of the identifier are useable to determine the second portion of identifier.
Li et al., for example from an analogous field of endeavor (Li et al., [0084] a system enables employing a reversible function for generating a peer discovery signal, where utilization of the reversible function allows identifiers to be deciphered from received signals in a peer-to-peer network) discloses transmitting transmit the payload on the resource to the second wireless device (Li et al., [0084] an encoding sequence linker may enable communicating the identifier by providing portions of the identifier via signals sent in more than one peer discovery interval in relation to [0086] the encoding sequence linker utilizes the reversible function to enable the identifier to be recognized over R peer discovery intervals, where R may be any integer), wherein the payload and the implicit indication of the offloaded part of the second portion of the identifier are useable to determine the second portion of identifier (Li et al., [0085] by leveraging the reversible function, the identifier (WT ID) may be deciphered by disparate wireless terminal(s) that detect the peer discovery signal transmitted by wireless terminal in relation to [0087] the identifier discerner may evaluate the sequence of signals to determine the identifier encoded upon such signal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting transmit the payload on the resource to the second wireless device, wherein the payload and the implicit indication of the offloaded part of the second portion of the identifier are useable to determine the second portion of identifier as taught by Li et al. with the system of Wang et al. in order to employ coded ID transmission (Li et al., [0098]).

Regarding claim 22 Wang et al. - Li et al. disclose the identifier includes a receiver identifier (Wang et al., [0068] information sent in the data part of the discovery signal may include the target receiver's ID).

Regarding claim 23, Wang et al. - Li et al. disclose the identifier includes an initiator identifier (Wang et al., [0068] information sent in the data part of the discovery signal may include the transmitter's ID).

Regarding claim 24, Wang et al. - Li et al. disclose the resource is selected further based on a frame number (Li et al., [0090] the signature signals from one transmitting wireless terminal may have the same position of the selected OFDM symbol, or selected tone in successive intervals, where the positions of the selected symbols [frame number] may be a function of the identifier of the transmitting wireless terminal).  The motivation is the same as in claim 21.

Regarding claim 25, Wang et al. - Li et al. disclose the resource is selected further based on a value of prior known information (Wang et al., [0047] some devices may send a specific signal with a predefined format [prior known information], and then other devices listening in this channel can know the existence of the transmitters in relation to [0064] once the receiver detects the preamble in a preamble resource #i, it will try to detect the data part in a data resource #i).

Regarding claim 26, Wang et al. - Li et al. disclose the payload includes at least one bit that is not part of the identifier (Li et al., [0084] an encoding sequence linker may enable communicating the identifier by providing portions of the identifier via signals sent in more than one peer discovery interval), wherein the resource comprises an implicit indication of the at least one bit that is not part of the identifier (Li et al., [0098] a first portion of the coded ID can enable selecting a segment from a set of segments to employ for transferring data where a resource can be partitioned into the set of segments and the second portion of the coded ID can relate to the seven 6 bit symbols to be generated and/or sent during the selected segment). The motivation is the same as in claim 21.

Regarding claim 27, Wang et al. discloses a second wireless device (Wang et al., FIG. 7, UE-2), comprising: a radio (Wang et al., FIG. 7, UE-2 transmitter 82a / receiver 82b); and a processor (Wang et al., FIG. 7, UE-2 processor 82c) configured to cause the second wireless device to: 
receive a synchronization preamble (Wang et al., FIG. 2, preamble part), including a first portion of an identifier (Wang et al., [0079] the UE-2 receives from UE-1 a preamble part of a discovery signal for establishing a direct D2D communication), from a first wireless device (Wang et al., FIG. 7, UE-1); 
determine at least one resource to monitor during a subsequent time window (Wang et al., [0079] the UE-2 determines data resource for the data part of the discovery signal from a preamble resource of the received preamble part), wherein the at least one resource is selected from a plurality of available resources Wang et al., [0056] mapping from the preamble resource to the data resource depends on the sequence ID of the preamble part); 
receive a message on a first resource of the at least one resource during the subsequent time window (Wang et al., [0079] the UE-2 receives from UE-1 a data part of the discovery signal for establishing direct D2D communication using arriving time of the preamble part and the determined data resource for the data part), 
wherein the message includes a non-offloaded part of a second portion of the identifier (Wang et al., [0052] in the data part, some necessary information for device identification, and/or service identification, and/or parameters for D2D communication, etc. may be transmitted); 
determine an offloaded part of the second portion of the identifier based at least in part on an identity of the first resource (Wang et al., [0052] the preamble part may use a sequence or identification sequence such as a Zadoff-Chu sequence with or without a cyclic shift, which helps a receiver to get more exact receiving timing for the discovery signal in accordance with [0056] the arriving time of the preamble and the one-to-one mapping is utilized to detect the data part based on the data resource determined from the preamble resource). 
Wang et al. does not expressly disclose the offloaded part of the second portion of the identifier is not explicitly included in the message; and determine a complete identifier, wherein the complete identifier includes the non- offloaded part of the second portion of the identifier and the offloaded part of the second portion of the identifier.
Li et al., for example from an analogous field of endeavor (Li et al., [0084] a system enables employing a reversible function for generating a peer discovery signal, where utilization of the reversible function allows identifiers to be deciphered from received signals in a peer-to-peer network) suggests the offloaded part of the second portion of the identifier is not explicitly included in the message (Li et al., [0084] an encoding sequence linker may enable communicating the identifier by providing portions of the identifier via signals sent in more than one peer discovery interval in relation to [0086] the encoding sequence linker utilizes the reversible function to enable the identifier to be recognized over R peer discovery intervals, where R may be any integer) and determine a complete identifier, wherein the complete identifier includes the non- offloaded part of the second portion of the identifier and the offloaded part of the second portion of the identifier (Li et al., [0085] by leveraging the reversible function, the identifier (WT ID) may be deciphered by disparate wireless terminal(s) that detect the peer discovery signal transmitted by wireless terminal in relation to [0087] the identifier discerner may evaluate the sequence of signals to determine the identifier encoded upon such signal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the offloaded part of the second portion of the identifier is not explicitly included in the message; and determine a complete identifier, wherein the complete identifier includes the non- offloaded part of the second portion of the identifier and the offloaded part of the second portion of the identifier as taught by Li et al. with the system of Wang et al. in order to employ coded ID transmission (Li et al., [0098]).

Regarding claim 28, Wang et al. - Li et al. disclose the synchronization preamble is received during a synchronization preamble window (Wang et al., [0052] the preamble part may use a sequence or identification sequence such as a Zadoff-Chu sequence), wherein the message includes a device to device discovery message (Wang et al., [0051] the discovery signal may consist of two parts, where the first part is a preamble part).

Regarding claim 29, Wang et al. - Li et al. disclose the synchronization preamble indicates at least one of: identification information for the first wireless device (Wang et al., [0068] information sent in the data part of the discovery signal may include the transmitter's ID); identification information for the second wireless device (Wang et al., [0068] information sent in the data part of the discovery signal may include the receiver's ID); or a common presence identifier (Wang et al., [0069] the discovery signals may be sent without any indication of the receiver's identification to discovery potential candidates for the D2D communication).

Regarding claim 30, Wang et al. - Li et al. disclose the at least one resource includes only the first resource (Li et al., [0083] a wireless terminal may select a particular symbol or transmission time for transmission based upon an identifier of the wireless terminal).  The motivation is the same as in claim 27.

Regarding claim 31, Wang et al. - Li et al. disclose the first resource comprises a single subcarrier associated with the identifier (Li et al., [0083] a wireless terminal may select a particular symbol or transmission time for transmission based upon an identifier of the wireless terminal).  The motivation is the same as in claim 30.

Regarding claim 32, Wang et al. - Li et al. disclose the identifier is a recipient identifier of the second wireless device (Wang et al., [0068] information sent in the data part of the discovery signal may include the target receiver's ID).

Regarding claim 33, Wang et al. - Li et al. disclose the identifier is a common presence identifier (Wang et al., [0069] the discovery signals may be sent without any indication of the receiver's identification to discovery potential candidates for the D2D communication).

Regarding claim 34, Wang et al. - Li et al. disclose the synchronization preamble includes a common presence identifier (Wang et al., [0069] the discovery signals may be sent without any indication of the receiver's identification to discovery potential candidates for the D2D communication), wherein the at least one resource includes all resource of the plurality of available resource (Wang et al., [0065] the preamble part and the data part may be sent continuously in adjacent subframes).

Regarding claim 35, Wang et al. - Li et al. disclose the identifier includes a receiver identifier (Wang et al., [0068] information sent in the data part of the discovery signal may include the target receiver's ID).

Regarding claim 36, Wang et al. discloses a method, comprising: at a second wireless device (Wang et al., FIG. 7, UE-2): 
receiving a synchronization preamble, including a first portion of an identifier, from a first wireless device (Wang et al., [0079] the UE-2 receives from UE-1 a preamble part of a discovery signal for establishing a direct D2D communication); 
determining at least one resource to monitor during a subsequent time window (Wang et al., [0079] the UE-2 determines data resource for the data part of the discovery signal from a preamble resource of the received preamble part), wherein the at least one resource is selected from a plurality of available resources (Wang et al., [0056] mapping from the preamble resource to the data resource depends on the sequence ID of the preamble part); 
receiving a message on a first resource of the at least one resource during the subsequent time window (Wang et al., [0079] the UE-2 receives from UE-1 a data part of the discovery signal for establishing direct D2D communication using arriving time of the preamble part and the determined data resource for the data part), 
wherein the message includes a non-offloaded part of a second portion of the identifier (Wang et al., [0052] in the data part, some necessary information for device identification, and/or service identification, and/or parameters for D2D communication, etc. may be transmitted in relation to [0062] since the resources for the data part map from the preamble part, the UEs may not need to know the whole predefined set of data part resources [portion that is sent is non-offloaded]); 
determining an offloaded part of the second portion of the identifier based at least in part on an identity of the first resource (Wang et al., [0052] the preamble part may use a sequence or identification sequence such as a Zadoff-Chu sequence with or without a cyclic shift, which helps a receiver to get more exact receiving timing for the discovery signal in accordance with [0056] the arriving time of the preamble and the one-to-one mapping is utilized to detect the data part based on the data resource determined from the preamble resource). 
Wang et al. does not expressly disclose the offloaded part of the second portion of the identifier is not explicitly included in the message; and determining a complete identifier, wherein the complete identifier includes the non- offloaded part of the second portion of the identifier and the offloaded part of the second portion of the identifier.
Li et al., for example from an analogous field of endeavor (Li et al., [0084] a system enables employing a reversible function for generating a peer discovery signal, where utilization of the reversible function allows identifiers to be deciphered from received signals in a peer-to-peer network) suggests the offloaded part of the second portion of the identifier is not explicitly included in the message (Li et al., [0084] an encoding sequence linker may enable communicating the identifier by providing portions of the identifier via signals sent in more than one peer discovery interval in relation to [0086] the encoding sequence linker utilizes the reversible function to enable the identifier to be recognized over R peer discovery intervals, where R may be any integer) and determining a complete identifier, wherein the complete identifier includes the non- offloaded part of the second portion of the identifier and the offloaded part of the second portion of the identifier (Li et al., [0085] by leveraging the reversible function, the identifier (WT ID) may be deciphered by disparate wireless terminal(s) that detect the peer discovery signal transmitted by wireless terminal in relation to [0087] the identifier discerner may evaluate the sequence of signals to determine the identifier encoded upon such signal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the offloaded part of the second portion of the identifier is not explicitly included in the message; and determining a complete identifier, wherein the complete identifier includes the non- offloaded part of the second portion of the identifier and the offloaded part of the second portion of the identifier as taught by Li et al. with the system of Wang et al. in order to employ coded ID transmission (Li et al., [0098]).

Regarding claim 37, Wang et al. - Li et al. disclose the synchronization preamble is received during a synchronization preamble window (Wang et al., [0052] the preamble part may use a sequence or identification sequence such as a Zadoff-Chu sequence), wherein the message includes a device to device discovery message (Wang et al., [0051] the discovery signal may consist of two parts, where the first part is a preamble part).

Regarding claim 38, Wang et al. - Li et al. disclose the synchronization preamble indicates at least one of: identification information for the first wireless device (Wang et al., [0068] information sent in the data part of the discovery signal may include the transmitter's ID); identification information for the second wireless device (Wang et al., [0068] information sent in the data part of the discovery signal may include the receiver's ID); or a common presence identifier (Wang et al., [0069] the discovery signals may be sent without any indication of the receiver's identification to discovery potential candidates for the D2D communication).

Regarding claim 39, Wang et al. - Li et al. disclose the at least one resource includes only the first resource (Li et al., [0083] a wireless terminal may select a particular symbol or transmission time for transmission based upon an identifier of the wireless terminal).  The motivation is the same as in claim 36.

Regarding claim 40, Wang et al. - Li et al. disclose the first resource comprises a single subcarrier associated with the identifier (Li et al., [0083] a wireless terminal may select a particular symbol or transmission time for transmission based upon an identifier of the wireless terminal).  The motivation is the same as in claim 36.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wei et al. (US 20140010172 A1) is cited to show a first UE that initiates the D2D signaling procedure by sending Msg1 to a second UE, where Msg1 may include a random access preamble or Msg1 could be a dynamically selected signaling sequence or a dynamically selected code from a set of signaling sequences or from a set of codes to initiate a network entry procedure where by transmitting Msg1, the first UE1 201 may indicate an intention to establish a network connection service with the second UE.
Abedini et al. (US 20190268829 A1) is cited to show a method of receiving, at a second device, a Random Access Channel (RACH) preamble from a first device, where the RACH preamble initiates an access procedure between the first device and the second device and selecting, by the second device, a transmission resource associated with a second RACH message based on the RACH preamble, then transmitting, by the second device, the second RACH message on the selected transmission resource to the first device, which are similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        



/SAI AUNG/Primary Examiner, Art Unit 2416